Title: October [1799]
From: Washington, George
To: 




1. Morning a little lowering. Mer. at 55 and air from the No. West. Clear afterwards. Mer. 65 at high. Mrs. Fairfax sister & daughter and Mrs. Herbert & Mrs. Nelson—Mr. Jno. Herbert & two of Mrs. Washington of Fairfields Sons dined here. Mrs. Fairfax &ca. went away after dinner—the others remained.


   
   Mrs. Herbert was Sarah (Mrs. William) Herbert, mother of the John Carlyle Herbert mentioned here.



   
   Mrs. Nelson is Catharine (Catherine) Washington Nelson (1769–1845), daughter of Warner Washington and his second wife, Hannah Fairfax Washington. In 1789 Catharine married Dr. John Nelson, son of Roger Nelson of Frederick, Md. Mrs. Hannah Washington of Fairfield had two sons, Fairfax and Whiting Washington.



 


2. Morning again lowering. Mer. at 58 and Light breeze from No. Et.—afterwards quite calm. Mer. 72 at Night and highest. After dinner Mrs. Herbert Mrs. Nelson &ca. went away.
 


3. Morning lowering & calm. Mer. at 66—at highest it was 73 and at Night 72. It continued lowering & calm all day.
 


4. Morning again, heavy & lowering. Mer. 68—quite calm through the day. Mer. 75 at highest & 73 at Night. Mrs. Peak dined here and in the Afternoon Colo. Jno. Waker & Mr. Hugh Nelson came here.


   
   colo. jno. waker: John Walker.



   
   Hugh Nelson (1768–1836), son of Gov. Thomas Nelson (1738–1789), graduated from the College of William and Mary in 1780, served in the Virginia General Assembly and later (1811–23) in the United States House of Representatives, and was United States minister to Spain 1823–24. In April 1799 he married John Walker’s granddaughter Eliza Kinloch (1781–1834) and, after Walker’s death in 1809, resided at the Walker home, Belvoir, in Albemarle County (BRYDONAnne Page Brydon. “A Small Diary of 1845: Anne Kinloch Meriwether and Her South Carolina Kin.” Magazine of Albemarle County History 33–34 (1975–76): 141–62., 155–60).



 


5. Morning heavy—Wind Southerly. Mer. at 68. Between 7 & 8 it began to Rain & continued to do so moderately until the afternoon when it cleared.
  

   

6. Morning clear. Wind abt. No. Wt. & Mer. at 60. Clear all day & the Wind pretty fresh. Mer. 62 at highest & 57 at Night.
 


7. Morning a little cloudy—but little wind from the northward. Mer. 52—and at Night 62 the Wd. having shifted to the Southward and the weather turning cloudy with appearances of Rain. Mr. Peter went to Geo: Town this Morng.
 


8th. Morning—Raining fast with the wind at So. Et. & Mer. at 60. A good deal of Rain fell in the Night. At 8 oclock it ceased

raining but continued cloudy more or less all day. Mer. 65 at Night.
 


9. Morning cloudy—wind from the No. Et. and Mer. 59. Clouds & sunshine alternately through the day, at night very lowering & Mer. at 62. Colo. Walker & Mr. Nelson set out for the City of Washington after breakfast.
 


10. Much rain fell last night. Morning very cloudy with the Wind moderate from No. W. & Mer. 64. About 10 oclock it began

to Rain & contd. to do so without intermission until night. Mer. then 60. Mr. T. Peter returned tonight.
 


11. Morning clear wind (tho little of it) at No. Wt. & Mer. at 52. Clear all wind in the same place. Mer. 52 at Night.
 


12. Morning clear Wind at No. Wt. and Mer. at 48—a white frost, not heavy. Towards evening a little lowering & wind (tho very little of it No. Easterly). Mer. 57 at Night. Mr. Mrs. Peter & family went away after breakfast & Mr. Lawe. Lewis and his wife came to dinner.
 


13. A little rain fell in the Night. Morning foggy or misting. Wind at No. Et. & Mer. at 57. Appearances, at different times, through the day, of rain but none fell. Mer. 62 at Night. Mr. Lear returned from Berkley.


   
   Diary entries for 13–23 Oct. 1799 are from a diary page at PHi: Dreer Collection.



 


14. Morning—steady Rain (& much fell in the Night) with the Wind at So. Et. & Mer. at 60. After noon the wind shifted to So. Wt. but contind. Raining. Mer. 62 at Night.
 


15. Morning clear—Wind No. Westerly. Mer. 60. Clear all day & very pleasant. Mer. 60 at Night. A Mr. Bourdieu of the House of Bourdieu, Chollet & Bordieu of London (accompanied by a Mr. Gardner)—Mr. Gill & Mr. B. Bassett dined here. The three first went away afterwards.


   
   Mr. Bourdieu is either James Bourdieu or his son James, both partners in the important London firm of Bourdieu, Chollet & Bourdieu. The Bourdieus were a settled Huguenot family, probably seventeenth-century immigrants to England. The third partner, Samuel Chollet, was a Swiss, a former clerk in the business who had become a partner c.1769. Bourdieu, Chollet & Bourdieu remained in business at the same address in London from the 1740s to the 1840s. Their main interest was in trade with France, but their widespread concerns reached to many other areas, including North America and the West Indies. In the 1760s the company had been London agent for the French East India Company and from c.1771 until at least 1791 was agent of the French government in making large purchases of wheat and flour in North America to supplement scarce French supplies. During the 1770s and 1780s the company engaged in a protracted struggle with other important British firms for the contract to supply tobacco to France. The importance of the Bourdieu firm began to diminish after 1800 (PRICE [2]Jacob M. Price. France and the Chesapeake: A History of the French Tobacco Monopoly, 1674–1791, and of Its Relationship to the British and American Tobacco Trades. 2 vols. Ann Arbor, Mich., 1973., 2:687–88, 739–40, 798–800, 1066).



   
   John Gill, whom GW termed “late of Alexandria,” came to Mount Vernon

to discuss his rental payments for GW’s land on Difficult Run (GW to Charles Little, 20 Nov. 1799, DLC:GW).



 


16. Morning clear & calm. Mer. 52. A brisk So. westerly Wind afterwds. Mer. 62 at Noon & 63 at Night—appearances of Rain.
 


17. Clear—wind at No. Wt. & Mer. 46 in the Morning. Clear all day & wind in the same place. Mer. 43 at night.
 


18. Morning clear with a little breeze from No. Wt. A large Frost & Mer. at 40. Clear all day with but little Wind. Mer. 43 at Night.
 


19. Morning quite clear with a small breeze from the So. Et. Mer. at 43. A great circle round the Sun about Noon which contd. for hours & towards Night it began to lower much. Mer. 55 at Night.
 


20. Morning very heavy. Wind Southerly & Mer. at 54. A Struggle all day between the Sun & the Clouds—but no rain fell. Mer. 62 at Night. Doctr. Stuart wife & three daughters and young Danl. McCarty came to dinner & stayed all Night.
 


21. Morning clear—wind Southerly. Mer. at 60. The forepart of the day variable. The latter part clear warm & pleasant. Mer. at 64.
 


22. Clear, with the Wind at No. Wt. and Mer. at 58. In the Morning fresh Wind all day from the same quarter. Mer. 50 at Night. Mr. Liston (British Minister) & lady came to dinner—as did young Mr. McCarty.
 


23. Morning clear & calm. Mer. at 42. Clear all day wind coming out from the No. West but not fresh. Mer. 49 at Night. Mr. Herbert—Mr. & Mrs. Patton—Mr.  Mr. Gilmar came to dinner. The last stayed all Night.

   
   
   mr. & mrs. patton: probably James Patton (Patten) and his wife, Ann Patton, who was sometimes listed on official records as Mary Ann (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:87). Mrs. Patton was probably a daughter of Mrs. Ann Clifton Slaughter. mr. gilmar: probably either the Baltimore merchant Robert Gilmor (1748–1822) or his son Robert Gilmor, Jr. (1773–1848). During the Revolution, when the ports of Charleston, Norfolk, Philadelphia, and New York were blockaded or captured, trade from Baltimore remained relatively unhindered and the prospering city attracted the older Gilmor from Maryland’s Eastern Shore. In 1782 the young Baltimore merchant entered a

   partnership with the wealthy and powerful William Bingham (see entry for 21 May 1787). As a result of the death of one of the other partners, the firm was reorganized under the name of Robert Gilmor & Co. two years later (Pa. Mag., 61 [1937], 396–97). Gilmor’s ensuing success led a member of the famous Baring family to remark in 1799 that the older Gilmor was “by far the best merchant in the United States” and “the family looks likely to last” (ALBERTSRobert C. Alberts. The Golden Voyage: The Life and Times of William Bingham, 1752–1804. Boston, 1969., 415). That same year the business did become a family concern when Gilmor’s sons, including Robert Gilmor, Jr., became partners in the firm and its name changed to Robert Gilmor & Sons. The younger Gilmor became famous for his philanthropy and support of the arts in Baltimore, but he also used his wealth to put together a valuable autograph collection. This hobby may be the reason why Jared Sparks sent Gilmor the page from GW’s diary containing the above entry (obituary in the Baltimore American, 2 Dec. 1848, quoted in Md. Hist. Mag., 17 [1922], 231; Pa. Mag., 14 [1880], 182; see also illus., I:xliii).



 


24. Morning clear—Wind at No. Et. and Mer. 39. Calm afterwards. Mer. 46 at Night. Mrs. Swanwick dined here. Mrs. Stuart & family went up to Alex.
 


25. Morning a little lowering—brisk wind from South and Mer. at 46. At Night it was 59. Mr. & Mrs. Liston and Mr. Gilmar left this after breakfast and Mr. Lawe. Washington Junior came here at night.
 


26. Morning very heavy with drippings now & then of Rain. Wind Southerly & Mer. at 58. Clear afterwards—wind in the same place & Mer. 61 at Night. Doctr. Stuart & family, and young McCarty returned here to Dinner.
 


27. Morning heavy, with the Wind at No. Et., and Mer. at 54. Same weather & wind thro’ the day. Mer. 52 at Night. Doctr. Stuart & family and Mr. Lawe. Washington & young McCarty all went away after breakfast.
 


28. Morning very cloudy with the wind at No. Wt. & Mer. at 52. Clear afterwards and Mer. at 53. A Mr. Ridout an English Gentleman and his Lady dined here as did Mr. G. W. Craik. Mr. Lear set out for Harpers Ferry to make some arrangement with Colo. Parker respecting Cantoning the Troops.

	
   
   Col. Thomas Parker (d. 1820) was in charge of establishing the winter quarters for three of the new United States Army regiments, which were to be located in the neighborhood of Harpers Ferry (GW to Gov. Benjamin Ogle, 28 Oct. 1799, DLC:GW).



 



29. Morning perfectly clear and Calm. Mer. at 44. Extremely pleasant all day. Mer. 52 at Night. Colo. Griffen Mr. Law and a Mr. Valangin (an Engh. Gentleman introduced by Mr. Barthw. Dandridge). The latter went away afterwards.

	
   
   Charles W. Valangin, the son of Dr. de Valangin of London, came to the United States with the intention of making it his permanent residence. He planned to travel throughout the states before deciding where to buy a farm. A man “of liberal Education,” Valangin had “made Law & Physic his more particular Studies” and was especially interested in agriculture. Dandridge had written him a letter of introduction to GW because he knew of GW’s desire “to encourage improvement of our husbandry by the introduction of farmers of good character” and felt Valangin’s information on modern English farming methods would make him a welcome visitor to Mount Vernon. Dandridge wrote that Valangin brought with him samples of many varieties of English seed which Dandridge “advised him in the first instance to entrust to yr. care & which he will do with pleasure” (Bartholomew Dandridge, Jr., to GW, 1 July 1799, DLC:GW).



 


30. Morning again clear & calm, Mer. at 43. Calm all day, and Mer. 50 at Night.
 


31. Clear morning—wind at So. Et. & Mer. at 48. Afterwards the wind got to So. Wt. & blew pretty fresh. Mer. 56 at Night. Colo. Griffen & Mr. Law went away after breakfast and Mr. William Craik came here in the Afternn.
